Citation Nr: 0022797	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-06 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico


THE ISSUE

Whether the veteran's rate of pension was correctly adjusted 
based on a reported one-time payment from the Social Security 
Administration (SSA).

(The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a neurological disorder to include multiple 
sclerosis, claimed as secondary to in-service radiation 
exposure is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from May 1950 to May 1954.

This appeal arises from a January 1999 administrative 
decision in which the RO adjusted the veteran's payment of 
pension benefits based upon receipt of additional Social 
Security benefits.  

Review of the record indicates that the veteran desires a 
waiver of recovery of overpayment.  In February 1999, the RO 
told the veteran that he owed $808.42 resulting from pension 
overpayments.  In May 1999 the veteran disagreed with the 
validity of the debt and requested a waiver of overpayment.  
On a computer printout, however, the RO noted for the file 
that no overpayment had been created and therefore action on 
the waiver request was not warranted.  In May 1999 an audit 
was accomplished.  The audit report indicates that the 
veteran owed $808.52.  That same month, the RO indicated that 
the veteran's request for a waiver should be processed.  
Additionally, by notice dated in January 2000, the RO told 
the veteran that he owed the VA $6.00.  In light of the 
contradictory notices mailed to the veteran and notices for 
file, the matters of whether an overpayment has been created; 
if so, whether the indebtedness amount is valid; and if so, 
eligibility for a waiver of recovery of overpayment are 
referred to the RO for any clarification and/or development 
deemed appropriate.


FINDINGS OF FACT

1.  In September 1998, the veteran received a lump sum 
payment in the amount of $2,299.60 from the SSA.  

2.  VA regulation includes Social Security payments, whether 
recurring or nonrecurring, when computing annual countable 
income.


CONCLUSION OF LAW

The RO correctly adjusted the veteran's rate of pension based 
on a reported one-time payment from SSA.  38 U.S.C.A. §§ 501, 
1503, 1521 (West 1991); 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.271, 
3.272 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the RO incorrectly included a lump 
sum payment received from SSA in 1998 when determining his 
annual family income.  In relevant part, review of the record 
shows that in September 1998 the veteran notified VA of a 
change in his payments from Social Security.  A statement 
from Social Security was attached.  The Social Security 
statement shows that the veteran would receive a lump-sum 
payment of $2,299.60 for money due to him through August 1998 
and that he would receive $955 per month thereafter.  

In January 1999 the RO told the veteran that his pension 
benefits were being changed based upon information furnished 
from Social Security.  Thereafter his monthly pension rate 
was detailed starting from October 1, 1998 to October 1, 
1999.  The RO explained that income in the amount of $11,817 
from Social Security, and $2,299 was counted in 1998 and that 
a total disability payment of $12,138 from Social Security 
would be considered for October 1, 1999.  The payments were 
based on a single veteran without dependents.  The veteran 
disagreed with the counting of the one-time lump sum payment 
and perfected an appeal therefrom.  

VA law and regulations provide that payments of any kind from 
any source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded under Section 3.272.  38 U.S.C.A. § 501; 
38 C.F.R. § 3.271(a).  Recurring income means income which is 
received or anticipated in equal amounts and at regular 
intervals (e.g.,  weekly, monthly, quarterly, etc.), and 
which will continue throughout an entire 12-month 
annualization period.  Recurring income which terminates 
prior to being counted for at least one full 12-month 
annualization period will be treated as nonrecurring income 
for computation purposes.  The amount of regular income for 
pension purposes will be the amount received or anticipated 
during a 12-month annualization period following initial 
receipt of such income.  Nonrecurring income means income 
received or anticipated on a one-time basis during a 12-month 
annualization period (e.g., an inheritance).  Pension 
computations of income will include nonrecurring income for a 
full 12-month annualization period following receipt of the 
income.  38 C.F.R. § 3.271(a)(1) and (a)(3).  

Compensation paid by the United States Department of Labor, 
Office of Workers' Compensation Programs, Social Security 
Administration, or the Railroad Retirement Board, or pursuant 
to any worker's compensation or employer's liability statute, 
or damages collected because of personal injury or  death, 
will be considered income as received.  However, medical, 
legal or other expenses incident to the injury or death, or 
incident to the collection or recovery of the amount of the 
award or settlement, may be deducted.  The criteria in Sec. 
3.272(g) apply as to all medical expenditures after the award 
or settlement.  38 C.F.R. § 3.271(g).

Given the foregoing law and regulation, except for several 
discrete classes of income not at issue here, all payments of 
any kind or from any source, including disability payments, 
are included in annual income.  38 U.S.C.A. § 1503(a); 
38 C.F.R. § 3.271(g).  The regulations clearly contemplate 
the inclusion of Social Security disability payments, as 
income in one annualization period.  Additionally, section 
3.271 provides that income received on a one-time basis 
during a twelve-month annualization period, i.e., 
"nonrecurring income," is to be included in pension 
computations of income for the twelve-month annualization 
period following receipt.  38 C.F.R. § 3.271(a)(3) (1999); 
see also 38 C.F.R. § 3.273(d) (1999).  Section 3.271(a) 
further provides that payments of any kind from any source 
are included in income unless specifically excluded under § 
3.272.  Lump sum disability benefits are not among the 
specified exclusions.  38 C.F.R. § 3.272.  Since the veteran 
has not demonstrated that the RO committed either factual or 
legal error in computing his annual countable income and the 
RO properly computed the income amount in the year in which 
the payment was received, the claim must be denied.  
Hermogenes v. Brown, 9 Vet. App.  75 (1996); Martin v. Brown, 
7 Vet. App. 196 (1994).  In a case where the law and not the 
evidence is dispositive, the appeal to the Board terminated 
because of the lack of entitlement under the law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board of Veterans' Appeals (Board) also acknowledges the 
representative's arguments detailed in the June 2000 informal 
brief presentation, in that the veteran was not apprised of 
applicable regulation such as 38 C.F.R. §§ 3.271 and 3.272.  
Although the March 1999 statement of the case does not 
include those provisions, the Board finds that in this case 
no additional action is necessary.  The claims folder shows 
that the VA on numerous occasions has apprised the veteran of 
what is included or excluded when factoring countable income, 
and the statement of the case informs the veteran that Title 
38 governs entitlement to all veteran benefits.  It is also 
noted that in this case, a remand for additional purposes 
would be futile.  VA law and regulation with respect to this 
matter is clear.  Accordingly, if any errors have been 
committed, the Board finds that those errors are harmless and 
nonprejudicial to the veteran.  The appeal is denied. 


ORDER

The RO correctly adjusted the veteran's rate of pension based 
on a reported one-time payment from SSA; the appeal is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 



